DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A and subspecies J in the reply filed on 5/25/2022 is acknowledged.

Claims 2, 4-8 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0259166 A1 (Min) further in view of US 2019/0244937 A1 (Honjo). 

Re claim 1, Min teaches a display apparatus (light source module 10) comprising: 
a circuit board (circuit board 11) including a first electrode and a second electrode (bonding members 151); and 
a plurality of pixels (light emitting units 33) disposed on the circuit board, wherein the plurality of pixels include: 
multiple discrete light emitting diode parts (light emitting diodes 33A, 33B, 33C); and 
a substrate (body 120), 
wherein each of the blue light emitting diode part, the red light emitting diode part, and the green light emitting diode part includes a light emitting diode chip (light emitting chip 100) and a coupling structure (molding member 140) covering the light emitting chip, 
wherein the substrate is disposed between the circuit board and the light emitting diode chips of each of the liqht emittinq diode parts (Fig. 9), 
wherein the second electrode of the circuit board is electrically contacted as a common electrode in each of the liqht emittinq diode parts (light emitting diode parts 33A, 33B and 33C are connected in series thus share the same common positive polarity wiring line and negative polarity wiring line and further Min shows that each light emitting diode part has an individual line that means with the common wiring lines Fig. 7), and 
wherein the coupling structure covers an upper surface and a side surface of the light emitting diode chip (Fig. 9).

Min does not explicitly teach wherein the light emitting diode parts are a red light emitting diode part, a blue light emitting diode part and a green light emitting diode part. However, Min does teach that the light emitting diode parts make up an display having myriad color requirements, including using phosphors in the molding material to tune the color light emitted from each light emitting diode part ([0111-0112]) and uses such as signboards, and displays such as those for a mobile phone or notebook ([0115-0116]).

Honjo teaches making luminous panels for displays in mobile phones, notebooks using micro LEDs wherein each pixel has a red light part and blue light part and a green light parts ([0044-0046]) to achieve the desired light color output.

It would have been obvious at the time of the invention to add the invention of Robin, including forming the light emitting diodes within each pixel portion of Min.

The motivation to do so is that using a combination of colored subpixels within display pixels provides the predictable result of tuning the resultant light from each pixel without the need for complex mixing of phosphors within the molding materials.

Re claim 3, Honjo further teaches wherein the red light emitting diode part comprises a red light emitting diode chip ([0044-0046]).

Re claims 9, 10, and 11, Min teaches microLEDs forming a display but does not teach the details of the constituent parts of the LEDs. Honjo further teaches wherein at least one of the blue light emitting diode part and the green light emitting diode part comprises: 
a light emitting structure comprising a first conductivity type semiconductor layer (n-GaN 211), a second conductivity type semiconductor layer (p-GaN 213), and an active layer (active layer 212) interposed between the first and second conductivity type semiconductor layers; and 
a first electrode (first electrically conducting electrode 211a) electrically connected to the first conductivity type semiconductor layer (claim 9).  
wherein: 
at least one of the blue light emitting diode part and the green light emitting diode part further comprises a second electrode (second electrically conducting electrode 213a) electrically connected to the second conductivity type semiconductor layer, the first and second electrodes being arranged in one direction of the light emitting structure; and 
the first electrode is electrically connected to an exposed region of the first conductivity type semiconductor layer formed by partially removing the active layer and the second conductivity type semiconductor layer (Fig. 2) (claim 10); 
wherein at least one of the blue light emitting diode part and the green light emitting diode part further comprises: 
an encapsulation portion (passivation layer 214 and mold material 40) covering the first and second electrodes and the light emitting structure while insulating the first and second electrodes from each other; 
a first bump (conductive particle 41) electrically connected to the first electrode; and 
a second bump (conductive particle 41) electrically connected to the second electrode, the first and second bumps being electrically connected to the first and second electrodes through the encapsulation portion, respectively (Fig. 2) (claim 11).

Re claim 13, Min teaches wherein the coupling structure encapsulates the LED chips and contains phosphor ([0104]). However, Min does not teach the material of the molding material. Honjo teaches a molding material for containing phosphors wherein the molding material comprises at least one of polydimethylsiloxane (PDMS), polyimide, poly(methyl methacrylate) (PMMA), a ceramic material, an epoxy resin, and a synthetic resin ([0069]).

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812